Case 2:21-cv-00794-ILRL-KWR -Document 1-2 Filed 04/19/21 Page 1 of 22

ATTORNEY'S NAME: _ Sternberg, Scott L 33390

 

AND ADDRESS: 935 Gravier Street 2020, New Orleans, LA 70112
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2021-00590 DIVISION: J SECTION: 15
LANDRY, JOHNNY JACOB
Versus

STATE OF LOUISIANA DEPARTMENT OF CHILDREN AND FAMILY SERVICES ET AL

CITATION
TO: THOMAS, TROY
1450 POYDRAS STREET, SUITE 1600, NEW ORLEANS, LA 70112

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can’t find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

HEAEEEEE COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**#**##**

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA March 5, 2021

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State {LA /

   

by one tats
Kasie Jiles, Deputy Clerk

 

SHERIFF'S RETURN
(for use of process servers only)

 

 

 

 

 

 

 

 

PERSONAL SERVICE DOMICILIARY SERVICE
On this day of served a copy of | On this day of served a copy of
the within the within
PETITION PETITION
ON THOMAS, TROY ON THOMAS, TROY
THROUGH: THROUGH:
Returned the same day by leaving same at the dwelling house, or usual place of abode, in the hands of
No a person of suitable age and
. i ion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of name and other facts connected with this service J learned by interrogating
Mileave: § HIM/HER the said THOMAS, TROY being absent trom the domicile at time of
ileage: said service.
JENTERED (oN Retumed the same day
PAPER RETURN N
lo.
l f Deputy Sheriff of
SERIAL NO. DEPUTY PARISH

 

 

MAR 2 6 2091

DCFS GENERAL COUNSEL

ID: 10649440 Page 1 of I
 

 

 

 

 

 

 

Case 2:21-cv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Page 2 of 22

 

ATTORNEY'S NAME: _ Sternberg, Scott L 33390 : < EWS
‘ AND ADDRESS: 935 Gravier Street 2020, New Orleans, LA 70112
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2021-00590 DIVISION: J SECTION: 15
LANDRY, JOHNNY JACOB
Versus

STATE OF LOUISIANA DEPARTMENT OF CHILDREN AND FAMILY SERVICES ET AL

CITATION

TO: WALTERS,MARKETA GARNER
627 NORTH FOURTH STREET, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED;
You must either comply with the demand contained in the

PETITION
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the

Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.
ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans

Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast

Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
weeeEIEE COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE #*##0#%%

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA March 5, 2021

CHELSEY RICHARD NAPOLEON, Clerk of

Clerk's Office, Room 402, Civil Courts
The Civil District Court

     
 

421 Loyola Avenue
New Orleans, LA for the Parish of Orleans
State pf LA f
by enya fast
Kasie Jiles, Deputy Clerk

 

SHERIFF'S RETURN

for use of process servers only
DOMICILIARY SERVICE

 

 

 

 

 

 

 

 

 

 

 

 

PERSONAL SERVICE :
On this day of served acopy of | On this _ day of served a copy of
the within the within
PETITION PETITION
ON WALTERS,MARKETA GARNER ON WALTERS,MARKETA GARNER
THROUGH: THROUGH:
Returned the same day by leaving same at the dwelling house, or usual place of abode, in the hands of
N a person of suitable age and
x 0. discretion residing therein as a member of the domiciliary esteblishment, whose
Deputy Sherifi 4) \ name and other facts connected with this service I learned by -nterrogating
: . Ui uv HIM/HER the said WALTERS,MARKETA GARNER being absent from the
Mileage: $_ boos - domicile at time of said service.
4
AF ef ENTERED A o_O Returned the same day
laf ren | Ne
Ne ee Deputy Sheriffor
SERIAL... DEPUTY PAKioH
So 8
me
TH
mye ~
2A wm
. me P
he % 8 Ms 424 2 x= 2
420
—_— WwW
c3 93
rox ho
sO

ID: 10649439 Page | of 1
Case 2:21-cv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Page 3 of 22

ATTORNEY'S NAME:
AND ADDRESS:

Sternberg, Scott L 33390
935 Gravier Street 2020, New Orleans, LA 70112

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

DIVISION: J
LANDRY, JOHNNY JACOB

 

NO: 2021-00590 SECTION: 15

Versus
STATE OF LOUISIANA DEPARTMENT OF CHILDREN AND FAMILY SERVICES ET AL

CITATION
LOUISIANA STATE ATTORNEY GENERAL'S OFFICE
1885 NORTH THIRD STREET, BATON ROUGE, LA 70802

TO:

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

#RESSEEX COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*#*#*##%

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA March 5, 2021

 

 

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue

CHELSEY RICHARD NAPOLEON, Clerk of
The Civil District Court

        

 

 

 

 

New Orleans, LA for the Parish of Orleans

State of LA

by bide . bes

Kasie Jiles, Deputy Clerk

SHERIFF'S RETURN
(for use of process servers only)
PERSONAL SERVICE DOMICILIARY SERVICE

On this day of served a copy of | On this day of served a copy of
the within the within
PETITION PETITION

ON LOUISIANA STATE ATTORNEY GENERAL'S OFFICE
THROUGH:
Retumed the same day

 

 

 

 

No.
Deputy Sheriff of
Mileage: $
/ ENTERED /
PAPER RETURN
i /
SERIAL NO. DEPUTY PARISH

   

DATE:

ID: 10649441

 

RECEIVED BY THE

ATTORNEY GENERAL

Page | of 1

ON LOUISIANA STATE ATTORNEY GENERAL'S OFFICE
THROUGH:

by leaving same at the dwelling house, or usual place of abode, in the hands of

a person of suitable age and
discretion residing therein as a member of the domiciliary establishment, whose
name and other facts connected with this service I fearned by interrogating
HIM/HER the said LOUISIANA STATE ATTORNEY GENERAL'S OFFICE
being absent from the domicile at time of said service.

 

Retumed the same day
No,
Deputy Sheriff of

 

  
   

    
 

8 OFFICE

 
 

 

 

 

 

BRST. Gag gery 00794 ILRL-KWR -Document 1-2 Filed 04/19/21 Page far e2

J al 2024 JAN 21 P 12:34
CIVIL DISTRICT COURT FOR THE PARISH OF clvi
Section 15 CTC ! ORLEANS | yictRict COURT
. STATE OF LOUISIANA
DOCKET NO. DIVISION:

COURTNEY LANDRY, JOHNNY JACOB LANDRY, BOTH INDIVIDIUALLY AND
ON BEHALF OF THEIR MINOR CHILDREN, C.L., J. L., AND L.L.

VERSUS
STATE OF LOUISIANA, DEPARTMENT OF CHILDREN AND
FAMILY SERVICES, TROY THOMAS, AND MARKETA GARNER WALTERS

FILED:
DEPUTY CLERK

PETITION
L.

Your Petitioners, COURTNEY LANDRY, JOHNNY JACOB LANDRY, BOTH
INDIVIDUALLY AND ON BEHALF OF THEIR MINOR CHILDREN, C.L., 3.L. AND
L.L. (hereina fier referred to as “PETITIONERS” or the “LANDRY FAMILY”), are a family of
two adults of the age of majority and their three natural minor children residing in Orleans Parish,

Louisiana.

Made Defendants herein are:

« STATE OF LOUISIANA, DEPARTMENT OF CHILDREN AND FAMILY
SERVICES (hereinafter referred to as “DCES”), is a body politic enjoying the right to
be sued in this state with its principal office in Baton Rouge, Louisiana.

« MARKETA GARNER WALTERS, IN HER OFFICIAL CAPACITY AS

SECRETARY, DCFS, STATE OF LOUISIANA, (hereinafter referred to as
“WALTERS”), is the secretary and de facto head of DCEFS.

e MARKETA GARNER WALTERS, IN HER INDIVIDUAL CAPACITY, an
employee of DCES,

« JROY THOMAS, IN HER INDIVIDUAL CAPACITY, an employee of DCFS,
who on information and belief resides in Orleans Parish, Louisiana and performed
numerous acts on behalf of DCES in this Parish.

3.
At various times mentioned herein TROY THOMAS was at all relevant times an
employee of MARKETA GARNER WALTERS (“WALTERS”) and DCFS. Accordingly,
WALTERS and DCFS are liable to PLAINTIFFS both for their own independent actions, and

under the doctrine of respondeat stperior.

VERIFIED

fy FYE NY ies “y\
“YE Up AY EE i[))
RIECEIN EID Yanloy Salazar
E-Filed MAR 2 6 2021 2021 JAN 22 P 04:28

DCFS GENERAL COUNSEL
Gase.gosderv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 PageP ef 52

} na 2021 JAN 241 P 12:31
CIVIL

Secti on 1 5 JURISDICTION AND VENUE DISTRICT COURT
. 4,

This Court has jurisdiction over this lawsuit as it seeks damages and declaratory relief in
an amount greater than the jurisdictional limit.

5.

Venue is proper in this district as Defendant TROY THOMAS is a resident of this district
and, allermatively, under Louisiana Code of Civil Procedure Art. 74 as the damages from the
“offense or quasi offense” occurred in this judicial district.

INTRODUCTION
6.

This matter is an action for Damages pursuant to Louisiana tort law and a 28 U.S.C, §1983
action for First Amendment retaliation arising out ofthe gross, intentional, wanton and outrageous
conduct of the DEFENDANTS, acling in concert, and with malice aforethought. The
DEFENDANTS?* actions were calculated, documented, and real. The LANDRY FAMILY is
forever damaged by the callous and retaliatory actions of the DEFENDANTS individually and on
behalf of the state of Louisiana’s Department of Childrenren and Farnily Services.

7.

The DEFENDANTS’ actions intentionally retaliated against and harmed the LANDRY
FAMILY for daring to speak out, and, later, for their First Amendment protected expression, and
DEFENDANTS were further negligent in leaving a 22-month-old foster child at significant risk
to be psychologically damaged for life.

8.

DEFENDANTS? actions detailed herein (and which will be thoroughly examined in
discovery) show that DEFENDANTS have a pattern and practice of incompetence, reckless
behavior, wantonly ignore their own adopted policies, use their posilions of power to retaliate, and
are unconcemed about the Jong-term effects or consequences of their actions, with impunity.

FACTS
9.

The LANDRY FAMILY live, work, and educate their three children in New Orleans,

Louisiana, with both parents working in their family business.

 

E-Filed

 
GAS9.BiBbPV-00794-ILRL-KWR -Dociiment 1-2 Filed 04/19/21 Page6 pt32

J NA 2021 JAN 21 P 12:31
CIVIL

Section 15 ‘0. DISTRICT COURT
The LANDRY FAMILY is firmly grounded and believe strongly in their faith, moral
values, and a call to serve. The family was recruited to apply, did apply and was approved by
DCFS to serve as foster parents for the state’s foster program.
Il.
On August 28, 2018, a child (hereinafter referred to as “BABY Z.”) was bom addicted to
numerous drugs.
12.
On August 29, 2018 BABY Z was taken into the custody of DCFS and hospitalized in the
NICU for 31 days - wait October 19, 2018. While in the hospital, there were only 10 recorded
Visits from farnily members.
13.

On September 15, 2018, while BABY Z was still in the NICU, his father died.

14,

Upon her discharge from the hospital following BABY Z’s birth, his mother, BAM

 

17,
In the spring and summer of 2018, the LANDRY FAMILY underwent training to prepare
to serve as a foster family. They were a certified foster home and took BABY Z into their care at

the request of DCFS on October 19, 2018.
18.

 

|
aa

E-Filed

 
Gase.gg@dgcv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Pags 7,of72 |

J we 2021 JAN 21 P 12:31

 

20.

The LANDRY FAMILY cared for BABY Z during his difficull and trying withdrawal

period, providing around the clock care at a time when BABY 7 ee

 

21.

Tragically, on February 3, 2019, BABY Z’s mother died.

22,

Upon the mother's death, DC Sl
23

DCES investigated BABY Z's paternity and confirmed he was an orphan,
24,
DCFS then approached the LANDRY FAMILY about adopting BABY % as he had spent

his entire life with the LANDRY FAMILY.

 

25.

DCES specifically told the Landrys that BABY % had a halfuncle in New York, but the

halfuncle had taken no steps to visit the baby.

 

26
ee
4

E-Fited

 
SESE MagdgCV-00794-ILRL-KWR. Document 1-2 Filed 04/19/21 Pag Sof 2

J sae! 2021 JAN 21 P 12:34
CIVIL

Section 15 27. DISTRICT COURT
By this point, BABY Z had been with the LANDRY FAMILY for six months and had
documented developmental delays due to his multiple adverse experiences in utero and as an
infant.
28.
Afler prayerful consideration, and with the support of BABY Zs maternal grandmother,
the LANDRY FAMILY agreed to adopt BABY Z.
29.
Relying on the direct representations of DCFS, the Landrys informed their minor children
that they would be adopting BABY Z, and that he would be their brother forever.
30.
Every day that passed strengthened the attachments between BABY Z and the LANDRY
' FAMILY, making them a family.
31.
All the while, under the barely present monitoring of DCFS, with the help of family and
their church family, they rocked BABY Z to sleep each night.
32.
As the months passed, the LANDRY FAMILY established relationships with BABY Zs

grandmother, siblings and other extended family in New Orleans and elsewhere.

33.

BABY Z was a loving and challenging child. aaa

 

34,
Unbeknownst to the LANDRY FAMILY, DCFS’ case worker had ignored the half-
uncle’s attempts to contact DCFS and obtain custody of BABY Z.
35.
On information and belief, DCFS’s caseworker made misrepresentations to the halfuncle,
all while DCES was telling the LANDRY FAMILY that they would be BABY Z’s adoptive

placement.

E-Filed

 
Gas¢-gasarev-00794-ILRL-KWR- Document 1-2 Filed 04/19/21 Page ety?

J wd 2021 JAN 21 P 12:34
CIVIL
36

Section 15 " DISTRICT COURT
On Jime 26, 2019, the hal f-uncl ie

 

 

37,

DCFS and TROY THOMAS, a DCFS adoption caseworker, deliberately failed to inform
the LANDRY FAMILY of key facts throughout their custody, including, but not limited to, the
halfuncle’s legal action.

38.

In violation 6f the Louisiana Children’s Code, and particularly art. 623, DCFS and TROY
THOMAS deliberately failed to inform the LANDRY FAMILY about upcoming hearings
relating to BABY 2, as they remained oblivious to the half-uncle’s interest.

39.
In a text message Monday, July 29, 2019, THOMAS deliberately withheld information

ae and ihe ene scheduled

from the LANDRY FAMILY about the

 

for the followmg day.

40.

HER ENE 5, fe with ts on gross negligence

and malfeasance, opted to disregard the best interest of BABY Z.

Al.
DCES opted instead to reverse course from the LANDRY FAMILY and recklessly move

to place BABY % in New ‘York with his half-unele, with whom he had no prior relationship, but

 

who also had custody of BABY #’s brother.

 

42,
At this point, BABY Z was nearly | year old and had been with the LANDRY FAMILY
for over 10 months.

43.

 

TROY THOMAS scheduled an adoption paperwork meeting at the Landry home for July
30, 2019.
44,

 

At that meeting, she instead informed the LANDRY FAMILY of the balf-uncle’s

P| and that BABY % would be visiting with his half-uncle.

E-Filed

 
Case 2@dggv-00794-ILRL-KWR -Document 1-2 Filed 04/19/21 Page| q-.at22

oe 2021 JAN 21 P 12:31
. ; CIVIL

Section 15 45. DISTRICT COURT

Ata visit in Louisiana on July 31, 2019 between BABY Z, then 11 months old, and his

te er a a a

 

46.

Despite the Louisiana Children’s Code specifically providing otherwise, DCFS employee

TROY THOMAS also told the LANDRY FAMILY that they were not allowed to have counsel
47.

On information and belief, this knowing and intentional omission by DCFS and its agent
was motivated by its decision to transition the child to New York, and DCFS wanted to avoid any
risk that the LANDRY FAMILY would advocate otherwise.

48.
Upon the halfuncle’s intervention, DCFS’ main objective was to cover its own misdeeds,
mistakes, and gross negligence.
49,
On information and belief, DCFS feared a lawsuit from the halfuncle.
50.

To allay this fear of liligation, DCFS ignored BABY Z’s best interest and well-being and

knowingly made material misrepresentations to the court and the LANDRY FAMILY.
51.

DCES? plan to move BABY Z to New York, however, failed to consider, and willfully
ignored, the relevant science and its own internal policies, and particularly the science of
attachment.

52.

BABY Zs treating psychiatrist and Tulane Parenting Education Program’s (“TPEP”)

executive director had serious concerns about any disruption of BABY 2’s attachment to the

LANDRY FAMILY, the only family he had ever known, DCFS willfully ignored that data,

E-Filed

 
 

 

Case -iagv-00794-ILRL-KWR~ Document 1-2 Filed 04/19/21 Page)} 49522

; Se 2021 JAN 21 P 12:31
CIVIL

53

Section 15 DISTRICT COURT

E-Filed

In fact, CFS’ policy is to consider attachment as a significant factor for placement. DCFS
policy 6-305 states:
[E]stablishing a care selling with a relative or fictive kin is not required if the child
has care needs which cannot be met by the relatives/fictive kin or when disruption
of the child’s attachment and bonding with the current caregiver would cause
significant emotional harm and trauma to the child. See Exhibit A.
34.
It is also DCFS policy, at all times, to ensure a “planful transition” if a child is to be
removed from a foster family where he has formed attachments:
Planful Transitions are the thoughtful, collaborative processes, and actions
designed to ease the trauma for a child, to maintain established attachments and
connections; and, to facililate attachment with a new caregiver and a successful
move. A planful transition means that those responsible for the child’s well-being
(e.g., DCFS, foster parents, biological parents, judge, attorney, providers, etc.)
work together to ensure that the child’s move is a smooth one. Each plan must be
individualized to each child specifically considering the child’s unique
circumstances, developmental stage, psychological needs, safety, and attachment
to current and future caregivers. See Exhibit A.
55. |
DCFS contracted with TPEP io assist in child in need of care cases. TPEP opined that, in
light of BABY Z’s special needs and secure attachment to the LANDRY FAMILY, an immediate
transfer to New York was not in BABY Z's best interest, and instead recommended a planful,
deliberate transition, ifhe was to be moved at all.
36.
DCFS knowingly and intentionally refused to engage with the LANDRY FAMILY’s
concerns about an abrupt transition to New York, When asked by the LANDRY FAMILY to
please mvolve a mental health professional in the decision, TROY THOMAS lied and said she

was in contact with members of the TPEP staff, even though this was untrue.

57.

Though not notified by DCFS (in violation of art. 623), the LANDRY FAMILY leamed

 
CASE AfabjgVv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Page 14-9422

- J mand 2021 JAN 24 P 12:34
CIVIL

section 15 *” DISTRICT COURT
Other than DCES’ representations, there is no evidence that TPEP had approved of the

transition plan, in fact, there is evidence to the contrary.

60.

61.
During court-ordered visitation in September 2019 to the halfuncle in New York, DCFS
refused to allow a member of the LANDRY FAMILY to travel with BABY Z, to ensure the travel
was as least traumatic as possible on him.

62.

TROY THOMA S |r SE

 

§3.

which was a lie

 

There is evidence directly Ba
calculated to advance the position of DCFS rather than the best interest of BABY Z.
64.

The LANDRY FAMILY observed the toddler in significant duress when he was removed

from their care, and during Facetime calls while on the trip. Eee ee ee

 

   
 
   

   

 

 

65.

 

66.
T-PEP advised DCFS that it did not agree with DCFS’ desire to send BABY % to New

York. Faced with opposition to its plan, DCFS switched and hired a new expert who would say

 

what ihey wanted: that BABY Z could be safely transitioned to his hal funcle in New York.

67.

 

E-Filed

 
CASA SrsoGV-00794-ILRL-KWR - Document 1-2 Filed 04/19/21 Page t+9522

a 2021 JAN 21 P 12:34

 

69.
After this ruling, TROY THOMAS communicated with the half-uncle, telling him to call
the LANDRY FAMEILY daily via Facetime, but waited until one week prior to the next court

hearing in December to inform the LANDRY FAMILY

ritn

 

 

 

 

74,

TROY THOMAS objected to the LANDRY FAMELY’s offer to fly with BABY Z to

New York on a second ae visit in January 2020, beiug dismissive of the LANDRY

_
a

E-Filed

 
Casa F@sg§V-00794-ILRL-KWR Document 1-2. Filed 04/19/21 Page 14-ai 500

}

Ne! 2021 JAN 21 P 12:31

 

. ae offers of assistance. Despite TROY THOMAS?’ objections, &
Section 15 eer ]

   

75.

Even though the LANDRY FAMILY reached out on three separale occasions to altempt
to coordinate travel, DCFS waited until the Friday before to inform the LANDRY FAMILY that —
the trip was scheduled for Monday at 6:00 a.m., resulting in the LANDRY FAMILY having to
cancel work trips and obligations to ensure they could travel with BABY Z, who was only 16
nionths old at the time, to save him the distress of flying with an unfamiliar DCFS staff member
across the country.

76.

The LANDRY FAMILY bought their own tickets and went to New York with BABY Z%
in January 2020, comforting him in coach while TROY THOMAS sat in First Class at the
Louisiana taxpayer’ s expense.

77.

 

While BABY % was in New York, TROY THOMAS accidentally copied JACOB

LANDRY on a text to the half-uncle’s wife in which she instructed her to “capture as many

 

moments as you can...there is a method t¢ my madness.”

 

78.
TROV THOMAS used her position of power and influence to ensure that BABY Z wound

up in New York, including coaching the half-uncle on what evidence would be necessary to prove

 

 

that BABY Z was adjusting well and could be transitioned safely to New York.

 

79.

TROY THOMAS further used her position of power to feed information to the hal funcle
and disparage the LANDRY FAMILY repeatedly in retribution for their speaking out and
advocating on behalfof BABY Z.

80.
TROY THOMAS coached the half-uncie on how to ensure that BABY Z would wind up

in his care.

81.

When BABY 7, rtd

 

ll
E-Filed

 
Base Gaede y 00 794 ILRL-KWR Document 1-2 Filed 04/19/21 Page |p.ph 22

sad 2021 JAN 21 P 12:31

  

82.

TROY THOMAS and DCFS continued to. dismissively and deridingly refer to the

LANDRY FAMILY as “Contractors,” instead of the loving family they were.
83.

The LANDRY FAMILY reached out to WALTERS in February 2020 m an attempt to

communicate their concerns about THOMAS?’ behavior.
84,

WALTERS invited them to a meeting, at which she expressed her concem for their
experience and stated that the DCFS New Orleans office was “a mess” and “we cannot be doing
good work.”

85,

WALTERS failed to follow up on her promises, or to call Dr. Zeanah of TPEP,

86.
BABY Z MOVES TO NEW YORK
87.

Even as the LANDRY FAMILY fought for BABY Z to remain with them and presented

evidence as to the mental and psychological harm that would certainly result from his abrupt

 

transition to New York, they complied with requests from TROY THOMAS and their appeals to

WALTERS were ignored,

 

88.

 

No matter when BABY Z% was to be transferred to New York, the most logical and least
disruptive means for both BABY Z and the LANDRY FAMILY would be a planful transition,

which involves planned contact and an “easing” of BABY Z from one family to another.

 

89,
The issue of what placement would be best for BABY Z was of some debate, with the

LANDRY FAMILY and a T-PEP expert believing it was in New Orleans, and DCEFS ultimately

 

E-Filed

 
GASP 6ogbccY 00794-ILRL-KWR: Document 1-2. Filed 04/19/21 Page ep 22

wad 2021 JAN 21 P 12:31
hanging its mind from New Ori Ul ing that pi th th rae
« Changing its min m New Orleans, eventually suggesting that placement with the i
Section wes PSTRAEP COURT
New York was best.

90.

Nevertheless, all of the experts who ae about the science of attachment agree thal a
“planful transition” for BABY % would be best for his mental health, and for the mental health of
the LANDRY FAMILY, notably their young children, who had cared for BABY Z for 20 months.

91,

Despite this science and the willingness of the LANDRY FAMILY to cooperate on a
planful transition, whereby the half-uncle and the LANDRY FAMILY could together transition
BABY 7% to his new life, DCFS, as a Final insult to the LANDRY FAMILY, chose to disregard
BABY Z's mental health, retaliate against, and irrevocably harm the LANDRY FAMILY and
BABY Z.

92.

With less than 36 hours’ notice and without regard for the mental and physical health of
BARBY Z or the LANDRY FAMILY and their children, BABY Z was forcefully taken from the
arms of the only family he had known in his 22 month life and taken by TROY THOMAS to New
York.

93.

DCFS refused to allow for.a planful and deliberate iransition, against the advice and

 

recommendations of its own experts, in violation of ils own policy, and instead proceeded with the
horrifying retribution against the LANDRY FAMILY which amounted to an institutional
kidnapping from the perspective of the child, the LANDRY FAMILY, and any impartial observer.

94.

 

 

 

95.

 

DCFS would not allow a member of the LANDRY FAMILY to pay their own way and

 

accompany BABY Z to New York to ease the child’s pain and distress.

56.

 

TROY THOMAS told DCFS’ expert that BABY Z settled after the LANDRY FAMILY

was out of sight and was excited to see his half-uncle. This is demonstrably false.

 

13
E-Filed
 

 

 

 

 

 

 

 

 

 

Cage 25¢do8v-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Page-a7pofp2

. 2021 JAN 21 P 12:31
. y CIVIL

Section 15 DISTRICT COURT

E-Filed

97

DCFS’ refusal to implement a planful transition plan is attributed lo their malice toward
the LANDRY FAMILY for having the temerity to intervene to protect BABY Z’s best interest.
DCES has been willing to violate its own policy in this malevolent pursuil.

98.

Policy 6-305 specifically states, “Therefore, it is critical to the well-being of the child,
especially children under age six, regardless of the reason for a transilion from one caregiving
selting to another, for the Department to collaboratively strategize with all involved caregivers of
the child to reduce the trauma experienced...These transition plans should imclude details
regarding multiple extended visits, such as overnight visits as well as other contacts such as
SKYPE, FaceTime, etc. to ensure the most positive experience possible for the child. These
activities should occur both prior to the move and after the move to allow the child to have a safe
separation from previous caregivers and attachment to the new caregivers.” In actuality, the move
was immediate, even though the 22-month-old child had not visited with his uncle im well over 5
months.

99.

After the abrupt and traumatic move, the LANDRY FAMILY was only allowed a 10-
minute weekly ZOOM call and were not given preference even as to when this call time would
occur, resulting im the whole family being unable to participate.

100.

One week after the abrupt separation, with the only contact being one 10-minute call, the
LANDRY FAMILY participated in a second call and were shocked to see large patches of BABY
Zs hair missing, evidencing that he was continuing a known self-harming tendency that he
exhibits when stressed.

101.

The LANDRY FAMILY brought their concerns directly to WALTERS asking to modify
the “transition” to allow for rnore contact but were told to take their concerns to the DCFS
psychologist.

102.
The LANDRY FAMILY did as instructed but received no response from the psychologist.

On information and belief, DCFS continued their practice of ignoring the best interest and well-

14
CASA BedgGV-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Paget ¢.ot22

ww! 2021 JAN 21 P 12:31
CIVIL

bei B adve i genda.
aa ABY Z to advance their own agenda DISTRICT COURT

Section
103.
The LANDRY FAMILY attempted, through numerous channels, to plea for a reprieve or
assistance from MARKETA GARNER WALTERS, and particularly informed her of TROY
THOMAS’ continued misrepresentations and deceitful conduct.
104.

But the LANDRY FAMILY’S pleas for help fell on indifferent ears, and DCFS continued
lo allow the agent to be the only eyes on BABY Z’s trips to New York, allowing inaccurate
accounts of these trips to persist. —

105.

Finally, in July 2020, the LANDRY FAMILY was approached by the media and gave
their account to a reporter for The Times-Picayune, who published a story about their trials and
tribulations with DCES.

106.

The day afler the story was published, DCES, with on information and belief full
knowledge of TROY THOMAS and MARKETA GARNER WALTERS, retaliated for the
whistleblowing and protected expression.

107,

DCES? agent informed the LANDRY FAMILY they would have no further contact with
the son they had raised for 20 months.

108.

DCES’s decision lo ceasé contact between the LANDRY FAMILY and BABY Z was in
response to the LANDRY FAMILY ’s decision to advocate for BABY Z’s best interest in front
of the juvenile court and for exposing the corruption and deceil at DCFS.

109.

DCEFS’ decision was in spite of the fact that all the experts retained in this case, including

the expert for DCFS, had testified under oath that continued contact between the Landrys or the

half uncle, whomever tas not the adoptive placement, was essential to BABY Z.

110.

  

15

 

E-Filed

 
 

 

 

CAST FigebGY 00 794 ILRL-KWR Document 1-2 Filed 04/19/21 Page 19.9622

\

ed A 2021 JAN 21 P 12:31
ee ET — . CIVIL

DISTRICT COURT

 

LIL.

The LANDRY FAMILY was ievocably and irreparably harmed by the deceit,
misrepresentations, and malice occasioned by the DEFENDANTS jointly, individually and in
their plan to retaliate against the LANDRY FAMILY for daring to speak up for BABY Z.

COUNT ONE: FIRST AMENDMENT VIOLATIONS
112.
The preceding paragraphs are incorporated here as if copied herein i extenso.
113.

For exercising their right to Petition the Court and speak out to the press about the
corruption, lying, deceit, and misrepresentations by DCFS and the need for stability and/ora stable
transition for BABY Z, the DEFENDANTS unlawdiully retaliated against PLAINTIFFS, with
willful and wanton disregard for the psychological well-bemg of the PLAINTIFES and BABY 2,

114,

Plaintiffs aver that the DEFENDANTS modified the transition plan and cut off their
visilation with BABY 7. in retaliation and to punish the LANDRY FAMILY for the exercise of
their rights of free speech and {o petition the Court.

115.

Plaintiffs further aver that the DEFENDANTS have attempted to enforce a prior restraint

against the LANDRY FAMILY in contravention of the First Amendment.
116.

The LANDRY FAMILY therefore seeks a Declaration from this Honorable Court that the
DEFENDANTS violated their First Amendment rights to Free Speech and Right of Petition and
did retaliate against the LANDRY FAMILY.

7.

MARKETA GARNER WALTERS AND TROY THOMAS in their individual
capacities are also liable to JACOB AND COURTNEY LANDRY for damages and attorney’s
fees and costs as provided by 28 U.S.C. 1985 et seq.

COUNT TWO: FAILURE TO TRAIN/SUPERVISE
118.

The preceding paragraphs are incorporated here as if copied herein it extenso.

I
E-Filed 6
 

Case 2:21-cv-00794-ILRE-KWR> Document 1-2 Filed 04/49/21 Page 20 of 22
2021-00590 . FILED

J 2021 JAN 21 P 12:34
CIVIL

Section 15 119. DISTRICT COURT

DEFENDANTS DCFS and MARKETA GARNER WALTERS failed to properly train,
observe and supervise TROY THOMAS and other DCFS employees who engaged in false
statements, and a campaign fo intentionally or negligently inflict emotional distress on the
LANDRY FAMILY and BABY Z.!

120,

DCES caseworkers, including TROY THOMAS, repeatedly provided the LANDRY
FAMILY with false or misleading information in order to ensure they were not heard or that they
appeared negligent in their duties as foster parents,

121,

DCFS failed to train its caseworkers, including TROY THOMAS, with accurale training
on their policies.

122,

On information and belief, TROY THOMAS has been investigated by DCFS for prior
instances of misrepresentations and lack of candor to the court.

123.

WALTERS and DCFS were on notice as to the deceit and malfeasance of TROY
THOMAS, which included wanton and malicious actions toward the LANDRY FAMILY, but
refused to take action despite such notice,

124.

The LANDRY FAMILY further avers that the previous paragraphs evidence the necessary
elements that the DEFENDANTS? conduct “is ‘motivated by evil intent’ or demonstrates
‘reckless or callous indifference’ to a person's constitutional rights.”

COUNT THREE: INTENTIONAL OR
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

125,
The preceding paragraphs are incorporated here as if copied herein in extenso.
126.
The DEFENDANTS are liable to the LANDRY FAMILY for the following non-

exclusive causes of action: the intentional infliction of emotional distress and the negligent

' The LANDRY FAMILY would bring an action on behalf of BABY Z, but they lack capacity to do so.

I
E-Filed ;
CASS bos fv-00794-ILRL-KWR Document 1-2 Filed 04/19/21 Page PEG?

a 2021 JAN 271 P 12:31
” fii . f + \di CIVIL
in. ‘45° emotional distress. DISTRICT COURT

Section
. 127.

The DEFENDANTS conduct was:

@ Extreme and outrageous,

(ii) Causing severe emotional distress to the LANDRY FAMILY; and

Gii} ‘Intended, or should have known, they would cause the LANDRY FAMILY harm.

| 128.

DEFENDANTS’ behavior amounts to the intentional infliction of emotional distress Or,
alternatively, the negligent infliction of emotional distress, as their behavior was extreme and
outrageous to be beyond all the standards of decency or respect which should be present here.

129.

DCFES is liable for the damages caused by TROY THOMAS and MARKETA GARNER
WALTERS* behavior under the doctrine of respondent superior because DCFS knew or should
have known of their behavior.

130.

The LANDRY FAMILY suffers from and have been treated for anxiely and depression

as aresult of stated events.

131.

 

DEFENDANTS’ punitive and malicious behavior and its effects directly inhibit JACOB
AND COURTNEY LANDRY ’S ability to be productive in the workplace and provide for their
family.
132.
Particularly, the LANDRY children, who, through their young and tender eyes, had their
baby brother stolen from them with 36 hours’ notice, cried themselves to sleep fora month.
133.

DCFS? refusal to require continued contact, or substantive contact at all, between BABY

 

 

% and the LANDRY FAMILY has caused the LANDRY FAMILY significant emotional distress

as the LANDRY FAMILY has no peace about BABY Z’s well-being.

134.

The PLAINTIFFS demand a trial by jury on all issues so triable.

I
E-Filed 8

 
‘2 1-CV- -ILRL-KWR Document 1-2 Filed 04/19/21 Page 22 of 22
B58; G6d05" 00794 : SEED
2021 JAN 21 P 12:34

CIVIL
? 3 Ek vee # 4 1 nt rs
a HEREFORE, Petitioners, COURTNEY LANDRY, WIFE OR/AND JOHNNY. oupT

 

 

Section 1
. JACOB LANDRY, [INDIVIDUALLY AND ON BEHALF OF THEIR MINOR CHILDREN,

C.L., FL, AND L.L., asks that this Petition be filed and that Defendants, THOR LOUISIANA
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, TROY THOMAS, AND
MARKETA GARNER WALTERS, IN HER OFFICIAL CAPACITY AS SECRETARY OF
THE STATE OF LOUISYANA DEPARTMENT OF CHILDREN AND FAMILY
SERVICES AND MARKETA GARNER WALTERS, IN HER INDIVIDUAL CAPACITY,
be duly cited and served with a copy of this Petition, to appear and answer same and that, after due
proceedings, there be judgment herein in favor of Petitioners, and against Defendants, in an. amount
reasonably caleulated to compensate Petitioner for their damages, including punitive damages,
together with legal interest thereon, from date of judicial demand until paid, for all costs of these
proceedings, including attorneys’ fees, and all general and equitable relief this Honorable Court

may grant.

 

Respectfully submitted:

    

, SLERNBERG, La. Bar No, 33390
. SUZANNE MONTERO, La. Bar No. 21361
MICHAEL S. FINKELSTEIN, La. Bar No. 35476
935 Gravier Street | Suite 2620

New Orleans, LA 70112

Telephone: 504.324.2141

Facsimile: 504.534.8961

scott@snw.law | suzy@isnw_law | michael@snw. law

For the Petifioners

PLEASE SERVE:

STATE OF LOUISIANA, DEPARTMENT OF CHILDREN AND FAMILY SERVICES
627 NORTH FOURTH STREET
BATON ROUGE, LOUISIANA 70802

MARKETA GARNER WALTERS
627 NORTH FOURTH STREET
BATON ROUGE, LOUISIANA 70802

TROY THOMAS
1450 POYDRAS STREET SUITE 1600
NEW ORLEANS, LA 70112

LOUISIANA STATE ATTORNEY GENERAL’S OFFICE
1885 NORTH THIRD STREET

BATON ROUGE, LA 70802 PARISH 6
STATE OF LA

 

FF ORLEANS

19
E-Filed
